OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 26, 1961.
In this proceeding to discipline him for professional misconduct, the respondent was charged with having been convicted, upon his plea of guilty, of violating section 186 of title 29 of the United States Code, and section 371 of title 18 of the United States Code.
Upon this conviction, respondent was given a suspended sentence and placed on probation for a six-month period. Respondent was further ordered to render four hours a week of community service.
*185The referee sustained these allegations, but noted that the respondent denied that he was “guilty of corrupt practices, professional [mis]conduct and conduct involving dishonesty, fraud, deceit and conduct prejudicial to the administration of justice.” The referee agreed that respondent proved this by way of “mitigation and explanation.” The petitioner has moved to confirm the referee’s report and the respondent has requested similar relief.
After reviewing all of the evidence, we are in full agreement with the report to the referee. The petitioner’s motion and respondent’s application are granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the fact that the respondent was punished for his crime and we recognize respondent’s co-operation in this matter and the other factors advanced by him in mitigation. Accordingly, the respondent should be, and he hereby is, suspended from the practice of law for one year effective November 15,1982 and until the further order of this court.
Mollen, P. J., Titone, Lazer, Mangano and Rubin, JJ., concur.